Opinion filed January 17, 2008 











 








 




Opinion filed January 17,
2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00378-CR
                                                    __________
 
                                GREGG ALLEN LEDERER, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                               On
Appeal from the County Court
                                                        Eastland
County, Texas
                                                   Trial
Court Cause No. 07-485
 

 
                                                                   O
P I N I O N
Gregg
Allen Lederer has filed in this court a motion to withdraw his notice of
appeal.  The motion is signed by both appellant and his counsel.  The motion is
granted, and the appeal is dismissed.
 
PER CURIAM
 
January 17, 2008
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.